 



EXHIBIT 10.58
Fiscal Year 2007 Cash-Based Long-Term Incentive Award Criteria
The Fiscal Year 2007 Cash-Based Long-Term Incentive Award is not an award for
past performance but is intended to provide a mechanism for aligning management
with shareholder interests. Since fiscal year 2004, the company used fixed share
guidelines per organization level to award its annual stock option grants. The
fiscal year 2007 cash-based long-term incentive award continues this philosophy
in that the named executive officers are eligible for total target award amounts
intended to provide a similar value in lieu of the stock option grants. The
annual target award opportunity is one third (1/3) of the total target award
percentage.

          Level   Total Target Award Percentage *
CEO
    100 %
13
    83 %
12
    73 %
11
    64 %

 

*   The Total Target Award Percentage is as a percent of the average base salary
per organization level of the named executive officer as of November 1, 2006.
These amounts will not be adjusted during the three-year performance period.

Awards are based upon the earnings per share and free cash flow consolidated
results of the company for each of fiscal year 2007, 2008 and 2009. The payout
multiple of a participant’s Total Target Award Percentage, depending upon
whether threshold, target or distinguished performance is achieved using a two
step process is as follows:
Payout Multiple of Target Award Percentage

                      EPS Performance   Free Cash Flow Modifier
Below Threshold
    0 %     50 %
Threshold
    50 %     75 %
Target
    100 %     100 %
Distinguished
    150 %     125 %

 

*   Example: Threshold EPS performance (50%) multiplied by Distinguished Free
Cash Flow performance (125%) results in an award of 62.5% of target.

The effective date of the awards is November 1, 2006. Awards will not vest until
the end of a 3-year performance period beginning on November 1, 2006 and ending
October 31, 2009. Awards will be based upon earnings per share and free cash
flow consolidated results of the company for each of fiscal year 2007, 2008 and
2009. Awards earned for fiscal year 2007 and 2008 cannot be “unearned” but can
be forfeited if the named executive’s employment relationship with the company
is terminated. No interest is earned on unpaid amounts. In the event of a
participant’s
E-2

 



--------------------------------------------------------------------------------



 



death, disability or retirement, all earned but yet unpaid amounts will become
due and payable. Any open measurement periods will be paid as if the participant
was active but prorated based on months of service. Amounts for measurement
periods that have not begun will be forfeited. Termination of employment not on
account of death, disability or retirement results in a forfeiture of unpaid
awards. In the event of a change of control of the company, awards for earned
periods will be paid based upon actual performance and awards for incomplete
periods will be paid at target.
E-3

 